Case: 5:20-cr-00057-DCR-EBA Doc #: 63 Filed: 11/17/20 Page: 1 of 8 - Page ID#: 429




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

     UNITED STATES OF AMERICA,                    )
                                                  )
            Plaintiff,                            )     Criminal Action No. 5: 20-057-DCR
                                                  )
     V.                                           )
                                                  )
     JOHN MICHAEL ESSEX,                          )        MEMORANDUM OPINION
                                                  )            AND ORDER
            Defendant.                            )

                                     ***    ***   ***   ***

          Defendant John Michael Essex has filed a motion to exclude all evidence seized

 pursuant to a search of a trailer on July 7, 2019, and a search of an automobile on July 30,

 2019. [Record No. 22] The motion was referred to United States Magistrate Judge Edward B.

 Atkins for issuance of a Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).

 Magistrate Judge Atkins held evidentiary hearings on September 23, 2020, and October 13,

 2020. On October 22, 2020, he issued a Report and Recommendation, indicating that Essex’s

 motion to suppress should be denied. [Record No. 60] Essex filed timely objections to the

 Report and Recommendation. [Record No. 62] Following careful review of the matter, the

 Court will deny the motion to suppress.1




 1
        Although this Court must make a de novo determination of those portions of the
 Magistrate Judge’s recommendations to which timely objections are made, 28 U.S.C. §
 636(b)(1)(C), “[i]t does not appear that Congress intended to require district court review of a
 magistrate’s factual or legal conclusions, under a de novo or any other standard, when neither
 party objects to those findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985).

                                              -1-
Case: 5:20-cr-00057-DCR-EBA Doc #: 63 Filed: 11/17/20 Page: 2 of 8 - Page ID#: 430




                                              I.

                                A.     The July 7, 2019 Incident

        Mercer County Deputy Sheriff Sean Brown was traveling along Bohon Road in a rural

 area outside of Harrodsburg, Kentucky, on the evening of July 7, 2019. [Record No. 52, p.

 10] Brown was looking for Patrick Jones, who had an outstanding warrant for first-degree

 assault. Confidential informants had advised officers that Defendant Essex and his girlfriend

 Nicole Votaw (who Brown also knew had an active warrant) were allowing Jones to stay at

 their trailer at 3175 Bohon Road. Id., pp. 11, 121. Patrick’s brother, Derrick Jones, also was

 staying at the trailer. Derrick owned a maroon Jeep Cherokee, which Patrick had been known

 to drive. Id. at p. 18.

        As Brown passed by the trailer, he observed Votaw driving the maroon Jeep down the

 driveway.2 According to Brown, Votaw made eye contact with him and immediately drove

 through the front yard to the back of the trailer. Id. p. 20. Brown stopped his cruiser by the

 side of the road and returned to the trailer on foot. As he was approaching, he heard car doors

 closing and heard the back door of the trailer also close. Id., p. 21.

        Brown called for Deputy David Prather to meet him. Brown surveilled the trailer while

 waiting for Prather to arrive and did not see anyone leave during that period. Id., p. 23. Once

 Prather arrived, Brown advised him that Votaw was inside and that she had an active warrant.

 Id., p. 86. The officers knocked at each of the trailer’s doors and announced their presence for

 approximately five minutes. Id., p. 24. No one answered. While Brown and Prather were




 2
        Brown believed Patrick Jones to be a passenger in the Jeep, but it turned out to be his
 brother Derrick.
                                                   -2-
Case: 5:20-cr-00057-DCR-EBA Doc #: 63 Filed: 11/17/20 Page: 3 of 8 - Page ID#: 431




 waiting for Chief Deputy Scott Elder to arrive, Defendant Essex walked out the front door of

 the trailer. Id., p. 25. Brown then detained Essex on the front porch.

        Prather went inside and located Votaw in a bathroom shower. Id., p. 93. Elder had

 arrived by this point and escorted Votaw to the bedroom to get clothing and shoes. Id., p. 128.

 Elder observed a baggie of suspected marijuana and drug paraphernalia on the nightstand as

 he stood outside the bedroom door. Id., p. 129. Officers seized the items of contraband and

 Votaw was permitted to get dressed. Id., p. 131.

        Elder and Brown transported Essex and Votaw to the Mercer County Sheriff’s Office

 while Prather remained on scene to secure the trailer. Id. Elder later obtained a search warrant

 based on the contraband he had seen in plain view. Id., p. 35. Brown returned to the trailer

 and executed the search warrant. There, he found “several items of drug paraphernalia, a large

 amount of suspected methamphetamine, [and] a rifle.” Id.

                                B.    The July 30, 2019 Incident

        Essex was released from custody following his July 7, 2019 arrest. Deputy Brown next

 came into contact with Essex on July 30, 2019, at a residence located at 1502 Cornishville

 Road in Mercer County, Kentucky. Brown testified that he was searching for Essex because

 he had an active warrant. Informants had advised law enforcement that Essex had been staying

 at this address since his release from custody.

        When Brown arrived at 1502 Cornishville Road, he observed approximately ten people,

 including Essex, standing in the driveway. Essex was leaning on the side of a silver Impala.

 Id., p. 40. When Brown advised Essex that he had a warrant, Essex began to walk away toward

 a wooded area. Brown began to follow Essex but stopped after being confronted by two

 aggressive pit bulls. Id., p. 41.
                                               -3-
Case: 5:20-cr-00057-DCR-EBA Doc #: 63 Filed: 11/17/20 Page: 4 of 8 - Page ID#: 432




        Prather arrived to assist Brown, but Essex was already gone. And none of the

 individuals at the scene claimed to own the silver Impala. Further, the resident of 1502

 Cornishville Road, Pete Jones, told Brown and Prather that he did not want the vehicle on his

 property.3 Id., p. 45, 98. Accordingly, officers had the Impala towed to Linton’s towing yard,

 where Prather searched the vehicle, locating a methamphetamine pipe in the driver’s side door

 and a large amount of suspected methamphetamine in the glove compartment. Id., p. 99.

 Prather removed the suspected methamphetamine from the glove compartment and placed it

 in the front passenger’s seat. 4 Id. at p. 100.

                                                   II.

                            A.      Evidence Seized from the Trailer

        “[A]n arrest warrant founded on probable cause implicitly carries with it the limited

 authority to enter a dwelling in which the suspect lives when there is reason to believe the

 suspect is within.” Payton v. New York, 445 U.S. 573, 603 (1980). Defendant Essex maintains

 that Votaw did not “live” at the trailer on July 7, 2019, but the record contains ample evidence

 supporting the Magistrate Judge’s determination that she did.

        The trailer’s owner, Kevin Long, provided a written statement indicating that he had

 rented the trailer to Essex for about three months. Officers Brown and Elder testified that



 3
        Contrary to Brown and Prather’s testimony, Jones testified that he did not tell officers that
 he did not want the Impala on his property. Id., p. 182. However, he conceded that he told them
 he had never seen the vehicle before in his life and that he did not tell them not to tow it from his
 property. Id.
 4
         Brown testified that he mistakenly stated in his report that methamphetamine was located
 in the passenger seat of the vehicle based on Prather’s photographs. He later clarified that Prather
 had already searched the vehicle and removed the methamphetamine from the glove compartment
 by the time he arrived at Linton’s towing yard. Id., p. 47-50.
                                                   -4-
Case: 5:20-cr-00057-DCR-EBA Doc #: 63 Filed: 11/17/20 Page: 5 of 8 - Page ID#: 433




 confidential informants had advised them that Essex and Votaw were dating and lived together

 at the trailer. Votaw kept clothing there and, upon officers’ arrival, was taking a shower. She

 had prepared a dinner of fried chicken that evening and Essex acknowledged that she might

 have cooked dinner there on previous occasions.

        DEA Task Force Officer Colby Warren interviewed Votaw at the Shelby County

 Detention Center on August 20, 2019. Votaw told Warren that, prior to her arrest, she had

 been “staying” or “living” at the trailer with Essex and that she shared the master bedroom

 with him. Finally, as the Magistrate Judge noted, Essex himself stated on a recorded telephone

 call in jail that Votaw lived with him at the trailer. [See Record No. 56, Conventional Filing.]

        Essex also argues that officers did not have a reasonable belief that Votaw was inside

 the trailer on July 7, 2019. Specifically, he suggests that Deputy Brown was lying when he

 testified that he saw Votaw in a Jeep outside of the trailer. The defendant’s argument can be

 summarized follows: Essex told Pete Jones during the recorded telephone call that Votaw lived

 at the trailer and that she “never went outside or goddamn nowhere” when she and Essex stayed

 there. Essex contends, since the Magistrate Judge relied on Essex’s statement that Votaw

 resided at the trailer, he was also compelled to believe Essex’s statement that Votaw did not

 go outside.

        This assertion is simply incorrect, as it is well-established that the finder of fact may

 believe some, all, or none of a witness’s testimony. See United States v. Chesney, 86 F.3d 564,

 573 (6th Cir. 1996) (explaining that Sixth Circuit Pattern Instruction 1.07 is a correct statement

 of the law). The Magistrate Judge is in the best position to assess the credibility of witnesses

 and he found Brown’s testimony to be believable. See United States v. Macklin, 819 F. App’x

 372, 376 (6th Cir. 2020). Further, the Magistrate Judge did not rely solely on Essex’s recorded
                                               -5-
Case: 5:20-cr-00057-DCR-EBA Doc #: 63 Filed: 11/17/20 Page: 6 of 8 - Page ID#: 434




 statements to conclude that Votaw resided at the trailer. As explained above, substantial

 evidence supports that conclusion.

        Essex next contends that officers did not know that Votaw had an active warrant prior

 to entering the trailer and, therefore, they were not permitted to enter the trailer under Payton,

 445 U.S. 573. This argument was already considered and rejected by the Magistrate Judge.

 Deputy Brown testified that when he passed the trailer on July 7, 2019, and saw Votaw outside

 in the Jeep, he knew she had an active warrant. [Record No. 52, p. 21] Brown explained that

 he and Captain Elder knew this from their investigation involving Essex. Approximately one

 month earlier, when officers heard that Essex was dating Votaw, they ran her driver’s license

 and determined that she had an active warrant. Id., p. 22. As of July 7, 2019, Brown was not

 aware of any information that would indicate Votaw had been arrested on the outstanding

 warrant. Id., p. 82.

        The Mercer County Sheriff’s Office has ten full-time and three part-time officers.

 Hearing testimony indicates that Essex and several of his associates are well-known to this

 small law enforcement agency. It also appears that Officers Brown, Prather, and Elder, at the

 very least, were in close communication regarding any developments involving Essex. It is

 reasonable to assume that Brown would have heard about it if Votaw had been arrested.

 Further, the defendant has not identified any authority indicating that officers were required to

 run a warrant check immediately prior to approaching the trailer on July 7, 2019.

                         B.     Evidence Seized from the Automobile

        Finally, Essex contends that the search of the Impala was improper because he did not

 abandon it; the search did not constitute an inventory search; and the officers did not receive

 permission from the registered owner before performing the search. However, Essex fails to
                                               -6-
Case: 5:20-cr-00057-DCR-EBA Doc #: 63 Filed: 11/17/20 Page: 7 of 8 - Page ID#: 435




 address the Magistrate Judge’s finding that he does not have standing to challenge the search

 of the vehicle.

        As pointed out in the Magistrate Judge’s Report and Recommendation, Essex’s motion

 to suppress states that Essex had “no ownership, possession, or control” of the vehicle and was

 simply leaning against it. [Record No. 22-1, p. 7] Since Essex admittedly did not have a

 proprietary or possessory interest in the vehicle, he had no legitimate expectation of privacy

 and, therefore, no standing to assert that his Fourth Amendment rights were violated. See

 United States v. Paredes-Lima, 493 F. Supp. 2d 958, 963-64 (S.D. Ohio 2005) (citing Rakas

 v. Illinois, 439 U.S. 129 (1978)).

        Regardless, the search of the vehicle was proper. While there were some minor factual

 discrepancies concerning the circumstances in which the vehicle was towed from Pete Jones’

 property, there is no question that the decision to impound the vehicle was lawful.

 Accordingly, the vehicle was subject to an inventory search. See United States v. Snoddy, 976

 F.3d 630, 634 (6th Cir. 2020) (“A vehicle is lawfully seized and, thus, subject to an inventory

 search if it is lawfully impounded.”). Further, the registered owners consented to a search of

 the vehicle. [See Record No. 52, pp. 115, 137.]

                                                III.

        Based on the foregoing it is hereby

        ORDERED as follows:

        1.         The defendant’s objections to the Report and Recommendation [Record No. 62]

 are OVERRULED.

        2.         The Magistrate Judge’s Report and Recommendation [Record No. 60] is

 ADOPTED and INCORPORATED, in full.
                                               -7-
Case: 5:20-cr-00057-DCR-EBA Doc #: 63 Filed: 11/17/20 Page: 8 of 8 - Page ID#: 436




       3.    The defendant’s motion to suppress [Record No. 22] is DENIED.

       Dated: November 17, 2020.




                                         -8-
